Title: From Thomas Jefferson to Peter Carr, 23 January 1803
From: Jefferson, Thomas
To: Carr, Peter


          
            Dear Sir
            Washington Jan. 23. 1803.
          
          Yours of the 17th. is recieved. certainly mr Harvie would have needed no advocate with me, for the appointment suggested, had such an one been to be made: but you will have seen Colo: Monroe, and learnt that as he is joined to the legations at Paris & Madrid to each of which secretaries are attached, none has been thought necessary for him. indeed it seems likely that we shall be obliged to revert to the former plan of private secretaries to be appointed by their principals. I had thought it desireable to send secretaries of legation selected from young men of talents and of such situations in life as might mark them out for future employ. but it does not seem to be acceptable to the ministers to fix in their families persons not of their own selection. we have not however decided to relinquish it, & should do it with reluctance. be so good as to present my sincere esteem to mr Harvie and to accept yourself assurances of my constant affection. 
          
            Th: Jefferson
          
          
            P.S. I shall be in Albemarle for 3. weeks during the month of March
          
        